                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                           AT GREENEVILLE

   UNITED STATES OF AMERICA                                      )
                                                                 )
   v.                                                            )        No. 2:13-CR-00037-10-JRG
                                                                 )
   ROBERT NELSON RACANELLI                                       )

                                 MEMORANDUM OPINION AND ORDER

            This matter is before the Court on Defendant Robert Nelson Racanelli’s letter [Doc. 775],

   which the Court construes as a motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(B),

   and the United States’ Response in Opposition [Doc. 780]. For the reasons herein, the Court will

   deny the motion.

                                                I.     BACKGROUND

           In 2014, Mr. Racanelli pleaded guilty to conspiring to distribute or possess with the intent

   to distribute at least 280 grams of a mixture or substance containing a detectable amount of crack

   cocaine, in violation of 21 U.S.C §§ 846 and 841(a)(1), (b)(1)(B). [Plea Agreement, Doc. 164, at

   1; Minute Entry, Doc. 517]. In 2015, the Court sentenced him to 120 months’ imprisonment, [J.,

   Doc. 605, at 2] a mandatory minimum sentence under§ 841(b)(1)(A), see [Statement of Reasons,

   Doc. 606, at 1]. Acting pro se, Mr. Racanelli now moves the Court to reduce his sentence under

   the First Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018). 1 The United States opposes his

   motion. Having carefully reviewed the parties’ arguments, the Court is now prepared to rule on

   Mr. Racanelli’s motion.




           1
            Mr. Racanelli also refers to the “Smarter Sentencing Act,” but as the United States points out, the Smarter
   Sentencing Act is not yet law.



Case 2:13-cr-00037-JRG-MCLC Document 805 Filed 04/12/21 Page 1 of 3 PageID #: 6964
                                       II.    LEGAL STANDARD

          “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment

   once it has been imposed,’ but the rule of finality is subject to a few narrow exceptions.”

   Freeman v. United States, 564 U.S. 522, 526 (2011) (internal quotation omitted). Congress

   enacted one of those exception in § 3582(c)(1)(B), which states: “[t]he court may not modify a

   term of imprisonment once it has been imposed except that . . . the court may modify an imposed

   term of imprisonment to the extent otherwise expressly permitted by statute.”

          The First Step Act “expressly permits courts to impose a reduced sentence” by applying

   retroactively certain provisions of the Fair Sentencing Act, Pub. L. 111–220, 124 Stat. 2372

   (2010). United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019). Specifically, the First

   Step Act states that a court may “impose a reduced sentence as if sections 2 and 3 of the Fair

   Sentencing Act . . . were in effect at the time the covered offense was committed.” § 404(b), 132

   Stat. at 5222. Section 2 of the Fair Sentencing Act increased—from 50 grams to 280 grams—the

   amount of cocaine base necessary to subject a defendant to the 120-month mandatory minimum

   sentence under § 841(b)(1)(A). § 2(a)(1), 124 Stat. at 2372.

                                             III. ANALYSIS

          Mr. Racanelli provides the Court with little justification for a reduction of his sentence,

   contending only that a fellow inmate received a reduction under the First Step Act and that he,

   therefore, should too. [Def.’s Mot. at 1]. In response, the United States correctly argues that the

   First Step Act does not entitle Mr. Racanelli to a reduction because he has already received the

   benefit of the Fair Sentencing Act, which was in effect when the Court sentenced him. [United

   States’ Resp. at 2]. Indeed, the Court sentenced Mr. Racanelli in 2015, and the Fair Sentencing

   Act was already in effect then. See Dorsey v. United States, 567 U.S. 260, 270 (2012) (stating


                                                   2

Case 2:13-cr-00037-JRG-MCLC Document 805 Filed 04/12/21 Page 2 of 3 PageID #: 6965
   that “[t]he Fair Sentencing Act took effect on August 3, 2010”). The Court imposed a sentence

   in accordance with the Fair Sentencing Act, having sentenced Mr. Racanelli to 120 months’

   imprisonment for conspiring to distribute or possess with the intent to distribute 280 grams or

   more of crack cocaine. See id. at 269 (“The [Fair Sentencing] Act increased the drug amounts

   triggering mandatory minimums for crack trafficking offenses . . . from 50 grams to 280 grams

   in respect to the 10-year minimum.”). He is therefore not entitled to a reduction under the First

   Step Act. See § 404(c), 132 Stat. at 5222 (“No court shall entertain a motion made under this

   section to reduce a sentence if the sentence was previously imposed . . . in accordance with the

   amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010.”).

                                          IV.   CONCLUSION

          Mr. Racanelli fails to establish that he is eligible for a sentence reduction under the First

   Step Act. His pro se motion [Doc. 775] is therefore DENIED.

          So ordered.

          ENTER:


                                                        s/J. RONNIE GREER
                                                   UNITED STATES DISTRICT JUDGE




                                                   3

Case 2:13-cr-00037-JRG-MCLC Document 805 Filed 04/12/21 Page 3 of 3 PageID #: 6966
